Citation Nr: 1743138	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-28 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 2, 2012, and 50 percent from that date for right upper extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 20 percent prior to November 2, 2012, and 40 percent from that date for left upper extremity peripheral neuropathy.

3.  Entitlement to a rating in excess of 30 percent for right lower extremity peripheral neuropathy.

4.  Entitlement to a rating in excess of 30 percent for left lower extremity peripheral neuropathy.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted increased 20 percent ratings for right and left lower extremity peripheral neuropathy from January 27, 2011, the date of receipt of the Veteran's claim for increase, and denied increased ratings for right and left upper extremity peripheral neuropathy.  An interim September 2013 rating decision granted an increased 30 percent rating prior to November 2, 2012, and 50 percent from that date for right upper extremity peripheral neuropathy and an increased 20 percent rating prior to November 2, 2012 and 40 percent from that date for left upper extremity peripheral neuropathy.  That rating decision also granted a total disability rating (TDIU) from the date of the claim for increase and the grants awarded led to the assignment of a 100 percent combined schedular evaluation from November 2, 2012.

At the Veteran's request, an April 2017 videoconference hearing was scheduled; he withdrew this request prior to this hearing.  See VA Form 27-0820, Report of General Information, dated March 28, 2017. 

The Veteran had also disagreed with the initial rating assigned for albuminuria and the denial of increased ratings for diabetes mellitus, Hodgkin's disease and erectile dysfunction.  These claims were addressed in the September 2013 Statement of the Case (SOC).  However, the Veteran did not perfect his appeal as to these matters by filing a substantive appeal (his October 2013 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal), was limited to the claims for increased ratings for right and left upper extremity peripheral neuropathy.)  Thus, the matters of an increased initial rating for albuminuria and increased ratings for diabetes mellitus, Hodgkin's disease and erectile dysfunction are not before the Board at this time.



FINDING OF FACT

In November 2013 and March 2017 communications, prior to promulgation of a decision by the Board, the Veteran withdrew his appeal seeking increased ratings for right and left upper and lower extremity peripheral neuropathy.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's substantive appeal have been met with regard to the claims seeking an increased ratings for right and left upper and lower extremity peripheral neuropathy.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A VA claims reviewer who spoke with the Veteran telephonically submitted signed written correspondence in November 2013 and March 2015 stating that the Veteran did not want to appeal any issues.  Specifically, a November 2013 VA Form 27-0820, Report of General Information, notes that the Veteran was contacted to verify the issues he wanted to appeal (because his substantive appeal was ripped and difficult to read) and the Veteran responded that "he just received 100% service connection and therefore he is extremely happy and does not want to appeal any issues."  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (affirming a Board finding that the Veteran withdrew his claim primarily on a report of contact form completed by a VA employee).  This communication was received following the September 2013 rating decision which granted increased ratings for the Veteran's right and left upper and lower extremity peripheral neuropathy; a total disability rating based on unemployability due to service-connected disability from the date of the claim for increase; and a total (100 percent) schedular rating.

Other contemporaneous circumstances in addition to the Report of General Information form supports the finding that the claims were withdrawn.  At the time the November 2013 communication was created, the Veteran was represented by a private attorney.  Shortly thereafter, VA received the attorney's withdrawal of a FOIA request and withdrawal of representation.  In addition, VA Form 27-0820, Report of General Information, dated March 28, 2017, notes that the Veteran was contacted to verify his receipt of a hearing notification letter and he responded that "he is 100% and is happy with that" (and did not wish to have a hearing).  Further, there is no evidence in the file indicating that the appellant did not intend to withdraw his claims.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeal seeking increased ratings for right and left upper and lower extremity peripheral neuropathy.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

The appeals seeking increased ratings for right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy, right lower extremity peripheral neuropathy and left lower extremity peripheral neuropathy are dismissed.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


